DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 and 11/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a silicon metal-oxide-semiconductor field effect transistor (MOSFET) with a wide-bandgap III-V compound semiconductor drain comprising:
a substrate comprising a silicon substrate, and a semiconductor layer, the silicon substrate has a (100) facet as a main surface, the semiconductor layer is formed on the main surface;
a dielectric layer formed on the semiconductor layer;
a metal gate, having a first side and a second side opposite to the first side, formed on the dielectric layer;
a source formed in the semiconductor layer below the metal gate and formed at the first side of the metal gate;
a hundred nanometer-scale hole, formed at the second side of the metal gate, penetrating through the semiconductor layer to extend to within the silicon substrate, a wall surface of the hundred nanometer-scale hole is formed of a sidewall and an inclined surface connected with a bottom of the sidewall, the inclined surface has a (111) facet of the silicon substrate, and a buffer layer is formed on the inclined surface; and
a III-V group drain formed in the hundred nanometer-scale hole;
wherein a horizontal distance between the drain and the gate ranges 40-100 nm.

A search of other, relevant references in the art does not show Applicant’s method to be anticipated or obvious. Claims 2-8 depend on Claim 1 and are allowable for at least the reasons above.

Claim 9 recites a method for fabricating a silicon metal-oxide-semiconductor field effect transistor (MOSFET) with a wide-bandgap II-V compound semiconductor drain comprising:
providing a substrate comprising a silicon substrate, and a semiconductor layer, the silicon substrate has a (100) facet as a main surface, the semiconductor layer is formed on the main surface;
forming a dummy gate on the semiconductor layer;
using the dummy gate as a hard mask and doping ions into the semiconductor layer to form a channel under the dummy gate and two lightly-doped regions that are respectively formed at two sides of the channel, and the lightly-doped regions have a drain position and a source position;
selectively etching the drain position to form a hundred nanometer-scale hole penetrating through the semiconductor layer to extend to within the silicon substrate, a wall surface of the hundred nanometer-scale hole is formed of a sidewall and an inclined surface connected with a bottom of the sidewall, and the inclined surface has a (111) facet of the silicon substrate;
using metal organic chemical vapor phase deposition (MOCVD) to form a III-V epitaxy layer in the hundred nanometer-scale hole, and doping silicon atoms into the II|-V epitaxy layer to form a III-V group drain;

removing the dummy gate to expose the semiconductor layer;
forming a dielectric layer on the semiconductor layer exposed by removing the dummy gate; and forming a metal gate on the dielectric layer.

While Then, Lu and Dasgupta disclose, suggest or otherwise make obvious the structure resulting from the method claimed by Applicant, the references do not disclose the method used by Applicant to arrive at the devices. Applicant’s method is not an obvious modification of the methods used in the references of record.
A search of other, relevant references in the art does not show Applicant’s method to be anticipated or obvious. US PG Pub 2006/0138398 (“Shimamune”) and US Patent No. 8,313,967 (“Lee”) are cited as being examples of relevant references in the art but do not disclose the method claimed by Applicant. Claims 10-18 depend on Claim 9 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818